DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 11 February 2022 has been entered.  Claims 1-3, 5-8, 15,  17, 19-22 and 24-30 are pending; claims 1, 15 and 26 are amended; claims 24-25 remain withdrawn; and claims 28-30 are newly added.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been fully considered but they are not persuasive.  With respect to Noh, the applicant argues the first (ECG) electrode and the deformable material (EMFi film) do not overlay the entire-two dimensional extent of the continuous conductive surface of the single second (BCG) electrode.  The applicant states this does not happen in Noh because Noh has a layer with two ECG electrodes and one ground electrode where each electrode overlays only some of the BCG electrode.  The examiner believes the applicant is not considering the broadest reasonable interpretation of the claim based on the specification.  A single ECG electrode and the EMFi film, which are in separate layers, together overlay the entire two-dimensional extent of the BCG electrode as shown in Fig. 1C.  The applicant appears to be arguing the claims require the ECG electrode be a singular continuous electrode matching the size and shape of the BCG electrode.  As well as being narrower than the BRI of the claim, this interpretation is not supported by the specification or claims.  The 

    PNG
    media_image1.png
    428
    747
    media_image1.png
    Greyscale



Claim Objections
Claim 17 is objected to because of the following informalities:  the claim identifier is (Currently Amended) but should be (Previously Presented).  Appropriate correction is required.

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 5-7, 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (“Ferroelectret film-based patch-type sensor for continuous blood pressure monitoring” Electronic Letters 2014), hereinafter, Noh.

[Claim 1] Noh discloses an apparatus comprising: 
a first electrode (ECG electrode forming a bottom layer, Fig. 1a,c) arranged to detect charge displacements caused by a bioelectric signal of a subject (ECG waveform, Fig. 2); 
an output of the first electrode to carry a signal indicative of the detected charge displacements caused by the bioelectrical signals (ECG waveform, Fig. 2);
a second electrode (BCG electrode forming a middle layer, Fig. 1b,c); 
an output of the second electrode (BCG waveform, Fig.2); and 
a deformable material (EMFi film, Fig. 1c) positioned between the first electrode and the second electrode such that deformation by the subject of the deformable material causes a change in charge distribution across the first electrode and second electrode (the piezoelectric characteristics of the EMFi film generate charge based on movements caused by the heart) [abstract; page 143, left column],
wherein the first electrode is a single electrode (one of the ECG electrodes shown in Fig. 1 is arranged to enable an output indicative of bioelectrical signal), the second electrode (BCG electrode) is a single electrode providing a continuous conductive surface having a two-dimensional extent (see surface of the BCG electrode in Fig. 1), the deformable material is formed in a layer (EMFi film) contacting the first electrode on a first side of the deformable material and contacting the second electrode on a second side of the deformable material (see Fig. 1), the second side opposite from the first side, and the single first electrode and the deformable material overlay the entire two-dimensional extent of the continuous conductive surface of the single second electrode (the EMFi film and ECG electrode together overlay the entire BCG electrode),
wherein the first electrode, the second electrode, the output of the second electrode, and the deformable material are configured to allow a charge to be created on the second electrode determined by both a voltage at the first electrode and the deformation of the deformable material (at least some of the charge resulting from the bioelectric signal incident on the first electrode and the charge created by the EMFi film of the deformable layer are incident on the BCG electrode due to electrical conduction) and to enable the output of the second electrode to carry a signal having a first component, formed at least from the change in charge distribution caused by deformation and being indicative of a biomechanical signal corresponding to the deformation (BCG waveform) and having a second component, formed at least based on the voltage of the first electrode and being indicative of the bioelectrical signal (some artifact of the ECG waveform as described above – the Office notes the similarity of the claimed structure of the apparatus and the prior art apparatus).
as shown in Fig. 2) so that the ECG and BCG signals are presented to the user separately.  

[Claim 2] Noh discloses the deformable material comprises a ferroelectret film (EMFi film) with piezoelectric properties [page 143, left column].

[Claim 5] Noh discloses the apparatus is arranged to be coupled to circuitry (flexible electronic circuit, Fig. 1c,d) arranged to measure the bioelectrical signal and the biomechanical signal (condition the ECG and BCG waveforms) and/or the apparatus is arranged to be coupled to circuitry arranged to separate the biomechanical signal from the bioelectrical signal (distinct waveforms for ECG and BCG are output, see Fig. 2) [page 143, left column].

[Claim 6] Noh discloses the bioelectrical signal comprises at least one of electrocardiogram signal, electroencephalogram signal, electromyogram signal, electrooculogram signal, electrogastrogram signal, and galvanic skin potential (ECG waveform) and the biomechanical signal comprises at least one of ballistocardiogram signal, seismocardiogram signal, or a phonocardiogram signal (BCG waveform).

[Claim 7] Noh discloses the apparatus is arranged to be positioned on the body of the subject (e.g. human chest) [abstract].

[Claim 22] Noh discloses the second electrode (BCG electrode) provides a continuous conductive surface (see surface of the BCG electrode in Fig. 1); and the first electrode and the deformable material overlay at least the continuous conductive surface of the second electrode (the EMFi film and ECG electrode overlay the BCG electrode).

[Claim 28] Noh discloses the two-dimensional extent is a rectangle (BCG electrode, Fig. 1b).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 1 above, in view of Getsla et al. (US 2003/0120329).

[Claim 3] Noh discloses the second (BCG) electrode is positioned over the first (ECG) electrode and has a continuous conductive surface (the surface of the BCG electrode) but is silent regarding the second electrode being an electrical guard for the first electrode.
Getsla discloses an electrode assembly in which a conductive guard (Fig. 1 #28-30) is positioned over a measurement electrode (Fig. 1 #25-27) to shield the electrode from ambient electrical fields generated from external sources [abstract; par. 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to ensure the second (BCG) electrode is positioned substantially over the first (ECG) electrode, as taught by Getsla, in order to shield the first (ECG) electrode from ambient electrical fields generated from external sources.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Noh applied to claim 1 above, in view of Crone et al. (US 9,445,740).

[Claim 3] Noh discloses the second (BCG) electrode is positioned over the first (ECG) electrode, has a continuous conductive surface (the surface of the BCG electrode), and provides an output indicative of the biomechanical signal (ECG waveform) but is silent regarding the second electrode being an electrical guard for the first electrode and providing a guard voltage of the first electrode.
Crone discloses an analogous patient signal sensing device wherein a guard electrode is electrically biased with a voltage to protect a sensing electrode from ambient signals [abstract; col. 4, line 5 - col. 5, line 15].
It would have been obvious to one of ordinary skill in the art before the effective filing date to drive the second electrode with a guard voltage, as taught by Crone, in order to shield the first (ECG) electrode from ambient electrical fields generated from external sources.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 1 above, in view of Tan et al. (US 2013/0184600).

[Claims 8, 17] Noh discloses the first electrode is formed on and in contact with a first side of the deformable material and the second electrode is a single electrode (BCG electrode) formed on and contacting a second side of the deformable material opposite from the one side but does not disclose wherein the first electrode is formed as an interdigitated structure comprising multiple discontinuities formed by projections, a conductive shield is formed as an interdigitated structure comprising multiple 
Tan discloses an ECG measuring system comprising an interdigitated electrode configuration comprising a first electrode (first side the interdigitated electrode configuration) having multiple discontinuities formed by projections (the digits) and a conductive shield (second side of the interdigitated electrode) comprising multiple discontinuities formed as projections (the digits), wherein the projections of the first electrode and conductive shield are positioned between each other (interdigitated) [par. 0046].  An interdigitated electrode structure will result in one side shielding the other side as each side is conductive and can receive current.  The examiner notes page 12, lines 15-25 of the applicant’s specification merely indicates the interdigitated structure itself results in an electrode and a conductive shield.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the first electrode taught by Noh to be an interdigitated electrode which necessarily acts as an electrode and a conductive shield via interlaced projections, as taught by Tan, in order to measure raw ECG waveforms including artifacts and impedance variations causing artifacts independently [Tan: par. 0046].


Claims 15, 18, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Silvian (US 4,742,831).

[Claim 15] Noh discloses a system comprising: 
an apparatus comprising: 
a first electrode (ECG electrode forming a bottom layer, Fig. 1a,c) arranged to detect charge displacements caused by a bioelectric signal of a subject (ECG waveform, Fig. 2); 
an output of the first electrode to carry a signal indicative of the detected charge displacements caused by the bioelectrical signals (ECG waveform, Fig. 2);
a second electrode (BCG electrode forming a middle layer, Fig. 1b,c); 
an output of the second electrode (BCG waveform, Fig.2); and 
a deformable material (EMFi film, Fig. 1c) positioned between the first electrode and the second electrode such that deformation by the subject of the deformable material causes a change in charge distribution across the first electrode and second electrode (the piezoelectric characteristics of the EMFi film generate charge based on movements caused by the heart) [abstract; page 143, left column],
wherein the first electrode is a single electrode (one of the ECG electrodes shown in Fig. 1 is arranged to enable an output indicative of bioelectrical signal), the second electrode (BCG electrode) is a single electrode providing a continuous conductive surface having a two-dimensional extent (see surface of the BCG electrode in Fig. 1), the deformable material is formed in a layer (EMFi film) contacting the first electrode on a first side of the deformable material and contacting the second electrode on a second side of the deformable material (see Fig. 1), the second side opposite from the first side, and the single first electrode and the deformable material overlay the entire two-dimensional extent of the continuous conductive surface of the single second electrode (the EMFi film and ECG electrode together overlay the entire BCG electrode
wherein the first electrode, the second electrode, the output of the second electrode, and the deformable material are configured to allow a charge to be created on the second electrode determined by both a voltage at the first electrode and the deformation of the deformable material (at least some of the charge resulting from the bioelectric signal incident on the first electrode and the charge created by the EMFi film of the deformable layer are incident on the BCG electrode due to electrical conduction) and to enable the output of the second electrode to carry a signal having a first component, formed at least from the change in charge distribution caused by deformation and being indicative of a biomechanical signal corresponding to the deformation (BCG waveform) and having a second component, formed at least based on the voltage of the first electrode and being indicative of the bioelectrical signal (some artifact of the ECG waveform as described above – the Office notes the similarity of the claimed structure of the apparatus and the prior art apparatus).  
While the Office believes the outputting of two separate signals, an ECG (bioelectrical) signal indicative of charge displacements and a BCG (biomechanical) signal including contributions from the ECG (bioelectrical) signal, is implicit, it would have nevertheless been obvious to one of ordinary skill in the art before the effective filing date to output the ECG signal separate from the BCG signal (as shown in Fig. 2) so that the ECG and BCG signals are presented to the user.
electronic circuitry (flexible electronic circuit, Fig. 1c,d) comprising: 
a first input coupled to the output of the first electrode (implicitly required for the circuit to receive an ECG waveform, Fig. 2, from a skin-attachable sensor); 
a second input coupled to the output of second electrode (implicitly required for the circuit to receive a BCG waveform, Fig. 2, from the skin-attachable sensor); 
at least two amplifiers (charge and instrumentation amplifiers
a first of the at least two amplifiers configured to process a first input signal on the first input (the instrumentation amplifier amplifies the ECG signal) [page 143, left column, second paragraph]; and 
a second of the at least two amplifiers configured to process a second input signal on the second input (the charge amplifier amplifies the BCG signal) [page 143, left column, second paragraph];
a first output coupled to an output of the first amplifier to provide an output indicative of the bioelectrical signal (implicitly required to output the waveform signals to a signal acquisition system); and 
a second output coupled to an output of the differential amplifier and arranged to provide an output indicative of the biomechanical signal (implicitly required to output the waveform signals to a signal acquisition system). 
Noh discloses using an instrumentation amplifier and a charge amplifier but does not disclose a differential amplifier configured to process a second input signal on the second input via taking at least a difference between the first and second input signal, the first input signal and the second input signal so as to enable the biomechanical signal to be separated from the bioelectrical signal.
Silvian discloses that differential amplifiers are known in the art to amplify differences between signals resulting the removal of any common background signals.  The rejection (non-amplification) of such a common signal is referred to in the art as common mode rejection [col. 1, lines 18-33].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the electronic circuitry taught by Noh to include a differential amplifier with inputs from the bioelectrical (ECG) electrode and the biomechanical (BCG) electrode in order to amplify only the differences in the signals between the two electrodes, as taught by Silvian.  Doing so would result in the separate display of the ECG and BCG signals (as shown in Fig. 2 of Noh) and an improved biomechanical i.e. remove common mode noise from the BCG signal).

[Claim 18] Noh discloses the first electrode is a single electrode (one of the ECG electrodes shown in Fig. 1 is arranged to enable an output indicative of bioelectrical signal), the second electrode is a single electrode (BCG electrode shown in Fig. 1), and the deformable material is formed in a layer (EMFi film) contacting the first electrode on a first side (see Fig. 1) of the deformable material and contacting the second electrode on a second side (see Fig. 1)of the deformable material, the second side opposite from the first side.

[Claim 26] Noh in view of Silvian renders obvious electronic circuitry wherein the at least two amplifiers further comprise a third amplifier (the charge amplifier is used for amplification of the BCG signal), wherein the second input is coupled to the third amplifier, wherein an output of the third amplifier is coupled to an input of the differential amplifier (the addition of the differential amplifier, as outlined in the rejection of claim 15, would result in this connection), and wherein the third amplifier is arranged to integrate charge from the second input [page 143, left column, second paragraph] and to provide a guard voltage to the second electrode to at least guard the first electrode at least from the first, second, and third amplifiers and associated circuitry, and wherein the differential amplifier is arranged to remove the guard voltage from a signal on the output of the third amplifier (the amplifiers are connected as disclosed by the applicant and are thus arranged to provide these functions).

[Claim 29] Noh discloses the two-dimensional extent is a rectangle (BCG electrode, Fig. 1b).

[Claim 30] Noh in view of Silvian renders obvious the continuous conductive surface of the second electrode is positioned to act as a guard between the first electrode and the electronic circuity (the BCG electrode is between the circuit layer and ECG electrode).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Silvian (US 4,742,831) as applied to claim 15 above, and further in view of Tan et al. (US 2013/0184600).

[Claim 19] Noh in view of Silvian discloses the first electrode is formed on and in contact with one side of the deformable material and the second electrode is a single electrode (BCG electrode) formed on and contacting a second side of the deformable material opposite from the one side but does not disclose wherein the first electrode is formed as an interdigitated structure comprising multiple discontinuities formed by projections, a conductive shield is formed as an interdigitated structure comprising multiple discontinuities formed by projections, the projections of the first electrode and conductive shield are positioned between each other.
Tan discloses an ECG measuring system comprising an interdigitated electrode configuration comprising a first electrode (first side the interdigitated electrode configuration) having multiple discontinuities formed by projections (the digits) and a conductive shield (second side of the interdigitated electrode) comprising multiple discontinuities formed as projections (the digits), wherein the projections of the first electrode and conductive shield are positioned between each other (interdigitated) [par. 0046].  An interdigitated electrode structure will result in one side shielding the other side as each side is conductive and can receive current.  The examiner notes page 12, lines 15-25 of the applicant’s specification merely indicates the interdigitated structure itself results in an electrode and a conductive shield.
.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Noh as applied to claim 1 above, in view of Wu et al. ("Assessment of Biofeedback Training for Emotion Management Through Wearable Textile Physiological Monitoring System" IEEE Sensors Journal 2015), hereinafter Wu.

[Claim 20] Noh discloses the apparatus is attached to a patient using double-sided adhesive tape but does not explicitly indicate the first or second electrode is a capacitive coupling electrode.
Wu discloses an analogous two-electrode sensing apparatus wherein both  ECG and respiration electrodes may be capacitive sensing electrodes [page 7089, left column; Fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the apparatus of Noh to use capacitive sensing electrodes, as taught by Wu, since the electrodes are not necessarily in direct contact with the patient. 


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Silvian (US 4,742,831) as applied to claim 15 above, and further in view of Golda (US 2014/0100432).

[Claim 21] Noh in view of Silvian discloses the electronic circuitry is arranged so that the second input signal is received from a second electrode (BCG electrode) of the sensing apparatus, wherein the second electrode is coupled to the first electrode (via an EMFi film) but does not disclose the electronic circuitry is arranged so that the second electrode is biased to the voltage of the first electrode.
Golda discloses an analogous wearable cardiac monitor device configured to reduce noise by referencing an electrode to ground or some other known voltage [par. 0030].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the circuitry rendered obvious by Noh in view Silvian to use the voltage from the first electrode to bias the second electrode via the amplifier, as taught by Golda, in order to reduce common mode noise and improve signal quality. 


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Noh in view of Silvian (US 4,742,831) as applied to claim 26 above, and further in view of Matsumura (US 2010/0137726).

[Claim 27] Noh in view of Silvian renders obvious providing the output of the first amplifier as a reference input to the third amplifier (reference voltage used to bias and reduce common mode noise) and as another input of the differential amplifier but does not disclose the first amplifier is a non-inverting amplifier.
Matsumura discloses using a non-inverting amplifier (voltage follower} In order to produce an amplified, lower impedance and less noisy ECG signal [pars. 0028, 0039].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system rendered obvious by Noh in view of Silvian to use a non-inverting amplifier (voltage follower) on the ECG signal in order to lower impedance and reduce noise.  The first and second electrodes the connections are the same as those claimed by the applicant).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Kim et al. (US 2016/0051156) discloses a film-type biomedical signal measuring apparatus configured in a such a way that a plurality of metallic thin film electrodes and a circuit unit are formed on a film-type piezoelectric element so as to easily attach the apparatus to the skin and an electrical signal as well as an electrical signal of a human body is simultaneously measured using the plurality of metallic thin film electrodes and the circuit unit. Accordingly, the film-type biomedical signal measuring apparatus simultaneously measures electrocardiogram (ECG) and ballistocardiogram (BCG) from the simultaneously measured electrical signal and vibration signal of the human body and extracts biomedical information of various types of health indexes such as a heart rate, a stress index, BCG, a blood pressure, an amount of physical activity, a respiration rate, and VO.sub.2max from the two different biomedical signals. Various electrode configurations are shown in Figs. 1-2, and various circuit/amplifier configurations are shown in Figs. 7-8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        21 March 2022